Gray, C. J.
The answer of the trustees admits that they were indebted to a firm of Platt & Boyd. Boyd was correctly named in the writ, and the error in Platt’s Christian name was cured by the amendment. The payment by the trustees, after service of the writ, and before the amendment, to the principal defendant, taking a bond of indemnity from him, did not alter their condition. Judgment against the trustees will protect them against any claim of the defendant. No other party having acquired intervening rights, by attachment or otherwise, the trustees were properly charged in the court below. Gen. Sts. c. 142, § 37. Vermilyea v. Roberts, 103 Mass. 410.

Judgment affirmed.